Maxwell, J.
The question involved in the cases is precisely the same as in the City of Omaha v. The Howell Lumber Co., just decided (ante, p. 633). The reasons for adhering to our former decisions, that the owner of the land in all cases is entitled to the value of the portion taken, are stated in that case. That rule we deem in accordance with justice and as a check upon the abuse of corporate power. It is simply applying the rule that where the property of an individual is taken from him he shall receive an equivalent that is available in satisfaction of his debts, or, if he so desire, in the purchase of other property. The judgments in each of the above cases are
Appirmed.
The other judges concur.